Title: To George Washington from Brigadier General Samuel Holden Parsons, 7 March 1778
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Camp West Point [N.Y.] March 7th 1778

The Writer of the Letter herewith transmitted you, is Chaplain of the Brigade under my Command: He is a Person of extensive Literature, an amiable private Character, and has happily united that Virtue and Piety which ought ever to form the Character of a C[l]ergyman with the liberal generous Sentiments and agreable Manners of a Gentleman.
The Merit of the Performance he mentions I am not a competent Judge of; many Gentlemen of Learning and Taste for poetical Writings, who have examin’d it with Care and Attention esteem this Work in the Class of the best Writings of the Kind. He will be particularly obliged by your Excellency’s Consent that this Work Should make it’s Public Appearance under your Patronage.
The late violent Storm drove Seven Vessels (part of a fleet from Rhode Island) on Shore on the North Side of Long Island before I receivd Inteligence of it most of them had been got off. On the first Account of their being on Shore I sent Major Humphry with Two Subalterns & Thirty Men to destroy them: which they effected burning the Three remaining Transports after taking from them what could be

brought away in Boats; some few Prisoners Men belonging to the Vessels, were brought off & the Party return’d Safely to the Main.
In Genl Putnam’s Absence the Command of the Troops devolves upon Me with all the Perplexities it is capable of being involvd in. I find the Resolves of Congress of the 5th of Novr directing the making Obstructions in & Fortifications on the Banks of Hudson’s River and impowering Genl Gates to transact that Matter are personal to Genl Gates, and give no order or Authority to the commanding Officer as such: By a Letter from your Excellency to Genl Putnam of the 2nd of Decr I find him directed to remove all the Troops from out posts or Commands and attend to fortifying on the River: another of the 27th of Decr directs that Small Parties patrole toward the Plains; By a Resolve of the 18th of Feby Congress impower Govr Clinton to Superintend the Works & to call the Militia of New York, Connectt &c. for effecting the Purposes, and the Commanding Officer at Peekskill is orderd and directed to give him every Assistance in his Power in forwarding and perfecting the business committed to him. Governor Clinton does not choose to accept the Appointment but in this and every other Matter which will conduce to the Interest of the Country is willing to afford his Aid and Advice. from this State of Facts you Excellency will see the difficult and disagreable Situation I am plunged into: The Country expect the Works to be compleated as early in the Season as possible; the Powers given by Congress are personal only, and evidently designd to be so, and by the Resolves the Commanding Officer has no Authority to concern himself about it.
Under These Circumstances I must intreat your Excellency’s Direction what I shall do, I most ardently wish to aid Govr Clinton or any other Gentleman appointed to Superintend the Works, at present no Person has the Direction. I suppose it to be because no Man chooses to be responsible for the Post: I have kept the Troops at Work because I found them here when I took the Command and had not particularly attended to the Resolves of Congress concerning them: I have given Orders and Directions and causd Contracts to be made for compleating the Works which I now find I had no Right to concern myself about: Govr Clinton does not choose to give any Order about the Matter lest he should be tho’t to accept his Appointment; and although I am conscious no Expence has been incur’d by my order but what was necessary, and the Works are carrying on by the Troops under my Command, yet as I now find I have no Authority for the Purpose do not think my own personal Character of weight Sufficient to justify me in giving further Orders whereby the Public may incur an Expence, without some express Direction for it; indeed by continuing to do it I put myself in the Power of any Man who may choose to Sacrifice me; I am

fully of your Excellency’s Opinion that the Troops cannot be so well imploy’d any other Way as in perfecting the Obstruction⟨s⟩ in & Defences near the River and shall continu⟨e⟩ them here until there’s Time to receive your Excellency’s further Orders.
By your Excellency’s Letter of the 2d of Decr All the Troops are orderd here; by the 27th part only are to be imployd. By the Resolve of the 5th of Novr as many as Genl Gates shall choose to imploy, by that of the 18th of Feby none but Militia. whether your Excellency intends all the Troops to be imployed in the Works or part only; Whether the Commanding Officer here Shall Superintend the Works & hath discretionary powers to order and direct what he thinks necessary, without any Resolve of Congress for the Purpose; where no Person is particularly appointed for the Purpose, or when the Person so appointed refuses to Accept: are Questions which very much Concern me at present, and which I beg your Excellency to direct me in—The Weather has been such since the 15th of Feby as has greatly retarded Us in the Works. about Seven Days of the Time has been such that we could do Nothing. I shall exert myself to have them in a State of Defence as early as Possible so far as I can without any Powers whatever, or by the due Exercise of Such Directions as your Excellency shall please to give me.
Col. La Radiere finding it impossible to compleat the Fort and other Defences intended at this Post in Such Manner as to effectually withstand the Attempts of the Enemy to pass up the River early in the Spring, and not choosing to hazard his Reputation on Works erected on a different Scale, calculated for a Short Duration only, has desird Leave to wait on your Excellency & Congress which I have granted him. In Justice to Col. La Radiere I ought to say he appears to be a Gentleman of Science & Knowledge in his Profession, and dispos’d to render Us every Service he is able to do. I shall with the advice of Govr Clinton expedite the Building such Works as are most necessary for immediate Defence. I am with great Esteem Yr Excellency’s Obedt humble Servt

Saml H. Parsons


P.S. By Govr Clinton’s Desire I have this Week examind the Several Magazines of Meat in the County of West Chester & its Vicinity, and have taken such Measures that I think I cannot fail of removing about 350 barrels to Morris Town within Eight Days, the further Supplies the Govr will give your Excellency a more particular Account of than I am able.


S.P.
